Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.

EXAMINER'S AMENDMENT
Claim 1 (currently amended) A surface treated copper foil comprising
a copper foil, 
a first surface treatment layer formed on one surface of the copper foil, 
wherein the first surface treatment layer comprises a Zn deposited amount of 200 to 600 [Symbol font/0x6D]g/dm2, 
a Cr deposited amount of 10 [Symbol font/0x6D]g/dm2 or more, 
and a Ni deposited amount of 30 to 200 [Symbol font/0x6D]g/dm2, and
a second surface treatment layer to be adhered to an insulating substrate, formed on the other surface of the copper foil,

and the second surface treatment layer comprises a surface roughness Sa of 0.05 to 0.40 µm.

Claim 2 (Original) The surface treated copper foil according to claim 1, wherein the L* of the first surface treatment layer is from 74.0 to 84.0.

Claim 3 (cancelled)

Claim 4 (cancelled) The surface treated copper foil according to claim 1, wherein the first surface treatment layer comprises a Cr deposited amount of 10 [Symbol font/0x6D]g/dm2 or more.

Claim 5 (cancelled) The surface treated copper foil according to claim 1, wherein the first surface treatment layer comprises a Ni deposited amount of 30 to 200 [Symbol font/0x6D]g/dm2.

Claim 6 (cancelled) 

Claim 7 (previously amended) The surface treated copper foil according to claim 1, wherein the second surface treatment layer comprises a Ni deposited amount of 20 to 200 [Symbol font/0x6D]g/dm2.

2.

Claim 9 (cancelled) 

Claim 10 (previously amended) A copper clad laminate comprising
the surface treated copper foil according to claim 1, and
an insulating substrate adhered to the second surface treatment layer of the surface treated copper foil.

Claim 11 (cancelled) 

Claim 12 (previously amended) A printed circuit board comprising a circuit pattern formed by etching the surface treated copper foil of the copper clad laminate according to claim 10.

Claims 13-18 (cancelled) 







Allowable Subject Matter
Claims 1-2, 4-5, 7-8, 10 and 12 are allowed.

The following is an examiner’s statement of reasons for allowance:  Shinozaki and Moriyama does not disclose a Cr deposited amount of 10 [Symbol font/0x6D]g/dm2 or more, and a Ni deposited amount of 30 to 200 [Symbol font/0x6D]g/dm2, and a second surface treatment layer to be adhered to an insulating substrate, formed on the other surface of the copper foil, wherein the first surface treatment layer comprises L* of a CIE L*a*b* color space of 44.0 to 84.0, and the second surface treatment layer comprises a surface roughness Sa of 0.05 to 0.40 µm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STANLEY TSO/Primary Examiner, Art Unit 2847